DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-23 of U.S. Application No. 16/150,346 filed on 10/03/2018 have been examined.
The amendment filed on 01/07/2021 has been entered and fully considered.
Claims 1-23 are pending in Instant Application.

Response to Arguments
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 1-23 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-23 have been withdrawn.

Allowable Subject Matter
Claims 1-23 are allowed over the prior art of record.
The closest prior art of record is Gaither et al. [USPGPub 2019/0049959], hereinafter referred to as Gaither.
Gaither discloses a method comprising: 	storing a plurality of predetermined powertrain trim templates in a database implemented in one or more nontransitory memory media and accessible by a first 
As per claims 1, 8, and 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious generating with the first computer system a write package including a selected trim calibration data set corresponding to the template selection and the vehicle selection; and transmitting the write package from the optimization network to a telematics network in operative communication with at least one vehicle corresponding to the vehicle selection and including a respective electronic powertrain control system, the act of transmitting being effective to cause the respective electronic powertrain control system to read the selected trim calibration data set to modify a response of the at least one vehicle to an operator input.
Claims 2-7 depend from claim 1, claims 9-14 depend from claim 8, and 16-23 depend from claim 15 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662